Citation Nr: 1024194	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-34 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with osteoarthritic changes, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased rating for left 
patellofemoral syndrome, with chondroplasty and 
meniscectomies, evaluated as 20 percent disabling from 
October 27, 2006; 100 percent disabling from December 27, 
2006; 20 percent disabling from March 1, 2007; and 10 percent 
disabling from August 18, 2009.

3.  Entitlement to an increased rating for right 
patellofemoral syndrome, evaluated as 10 percent disabling 
from December 29, 2000; 100 percent disabling from July 23, 
2009; and 10 percent disabling from September 1, 2009.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from May 1973 to January 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 20 percent for 
lumbosacral strain with osteoarthritic changes; denied a 
rating in excess of 10 percent for right patellofemoral 
syndrome; denied a rating in excess of 10 percent for left 
patellofemoral syndrome; and denied entitlement to a 
temporary total convalescent rating for treatment of the 
service-connected left knee.  By September 2007 rating 
decision, the RO granted an increased, 20 percent, rating for 
the service-connected left patellofemoral syndrome with 
chondroplasty and meniscectomies, effective from October 27, 
2006; granted a temporary total (100 percent) convalescent 
rating, effective from December 27, 2006; and granted a 20 
percent rating, effective from March 1, 2007.  By August 2009 
rating decision, the RO granted a temporary total (100 
percent) rating based on surgical or other treatment 
necessitating convalescence for the service-connected right 
knee patellofemoral syndrome, effective from July 23, 2009, 
and granted a 10 percent rating for the service-connected 
right knee patellofemoral syndrome, effective from September 
1, 2009.  By October 2009 rating decision, the RO decreased 
the rating assigned for the service-connected left 
patellofemoral syndrome with chondroplasty and meniscectomies 
to 10 percent, effective from August 18, 2009.  The Veteran 
has continued his appeal as to these issues.  In April 2010, 
the Veteran testified at a videoconference hearing at the RO, 
before the undersigned Veterans Law Judge.  

The Board notes that the record reasonably raises the 
question of whether the Veteran is unemployable due to his 
service-connected disabilities.  The issue of entitlement to 
TDIU rating is part and parcel of the increased rating claim.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the 
issues are as noted on the title page.

The issues of entitlement to an increased rating for right 
patellofemoral syndrome, entitlement to extraschedular 
consideration for the low back and bilateral knee 
disabilities, and for entitlement to a TDIU rating, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
there are incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the previous 12 months; or forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.

2.  Effective from October 27, 2006 through December 26, 
2006, the Veteran's service-connected left patellofemoral 
syndrome, with chondroplasty and meniscectomies, was 
manifested by no more than pain, weakness, stiffness, 
tenderness, and range of motion from 0 to 34 degrees, with 
pain at 10 degrees and additional limitations after 
repetitive use; there was no showing of extension limited to 
30 degrees or subluxation or instability.
 
3.  Effective from March 1, 2007 through August 17, 2009, the 
Veteran's service-connected left patellofemoral syndrome, 
with chondroplasty and meniscectomies, was manifested by no 
more than complaints of pain, weakness, stiffness, swelling, 
fatigue, and giving away and locking up, and objective 
examination showed full range of left knee motion with pain 
at 95 degrees of flexion, no change in function with 
repetition, and a stable left knee on varus and valgus 
testing.

4.  Effective from August 18, 2009, the Veteran's service-
connected left patellofemoral syndrome, with chondroplasty 
and meniscectomies, was manifested by no more than complaints 
of pain, worsened with activity, and range of motion from 0 
to 130 degrees, with no pain; he denied effects on his daily 
activities and denied flare-ups, and there was no limitation 
of motion with repetitive use and the left knee joint was 
found to be stable with no ligamentous instability.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 
percent for the service-connected lumbosacral strain with 
osteoarthritic changes have not been met.  38 U.S.C.A. §1155; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5237, 
5242, 5243 (2009).

2.  Giving the benefit of the doubt to the Veteran, the 
criteria for a 30 percent schedular rating for left 
patellofemoral syndrome, with chondroplasty and 
meniscectomies, were met during the time period from October 
27, 2006 through December 26, 2006.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2009).

3.  The criteria for a schedular rating in excess of 20 
percent for left patellofemoral syndrome, with chondroplasty 
and meniscectomies, have not been met at any time from March 
1, 2007 through August 17, 2009.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2009).

4.  The criteria for a schedular rating in excess of 10 
percent for left patellofemoral syndrome, with chondroplasty 
and meniscectomies, have not been met at any time from August 
18, 2009.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
However, the United States Supreme Court (Supreme Court) has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in November 2006 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The Board also notes that the RO sent the Veteran 
a letter in February 2010 informing him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Moreover, he has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran relative to the issues decided herein.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims decided herein.  The 
RO has obtained the Veteran's VA and private treatment 
records, and in April 2010 the Veteran testified that the 
record was complete regarding his low back and knee claims.  
The record reflects that he underwent VA examinations in 
November 2006, December 2007, and August 2009.  It appears 
that the VA examinations in November 2006 and December 2007 
did not include review of the Veteran's claims folder.  The 
August 2009 VA examination included a review of the records 
contained in his VA outpatient treatment file.  Thus, the 
Board finds that the August 2009 VA examination was adequate.  
The August 2009 VA examination included a review of pertinent 
medical records, and a history obtained from the Veteran.  
Although the Veteran claimed that the August 2009 VA 
examination was inadequate because it did not include review 
of the claims folder specifically, and was conducted by a 
doctor who was an attending doctor and not an orthopedic 
doctor, the Board finds that these discrepancies do not call 
into question the findings or accuracy or adequacy of the 
August 2009 VA examination.  In that regard the Board notes 
that the VA examiner in August 2009 reviewed the Veteran's VA 
treatment records, took a detailed history from the Veteran, 
conducted a thorough examination, and provided findings and 
opinions, with supporting rationale, as to the severity of 
the Veteran's service-connected low back and left knee 
disabilities.  Additionally, on all three VA examinations 
listed above, to specifically include the August 2009 VA 
examination, the examination findings and diagnoses/opinions 
were supported in the record.  The Board concludes that the 
August 2009 VA examination report is therefore adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
310-11 (2007).  In addition, it appears that all obtainable 
evidence identified by the Veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding the issues decided herein for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The United States Court of Appeals 
for Veterans Claims (Court) has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



II. Factual Background

Treatment records from Fort Sill showed that in October 2006 
an x-ray of the left knee showed no evidence of acute 
fracture, dislocation, or significant degenerative joint 
disease.  

Treatment records from Sheppard AFB, for the Veteran, showed 
that in December 2006 he complained of left knee pain all the 
time, that was worse with increased activity.  He had 
swelling and popping and denied locking and buckling.  He 
worked as a juvenile corrections officer.  Examination showed 
tenderness on palpation, decreased active motion due to pain, 
pain elicited by flexion, no effusion or edema, and no 
dislocation.  The knee showed no deformity or instability.  

A private operative report dated in December 2006 showed that 
the Veteran underwent left knee arthroscopy with debridement 
chondroplasty and partial medial and lateral meniscectomies 
for left knee degenerative mensical tear.  

Treatment records from Sheppard AFB show that the Veteran was 
seen for follow-up for his left knee and underwent physical 
therapy.  

On VA QTC examination in November 2006 (for which the report 
was completed in February 2007), the Veteran reported he had 
been suffering from bilateral patellofemoral syndrome for 13 
years.  As a resulted he reported having constant pain, 
weakness, inability to walk long distances, stiffness after 
walking, heat after walking, redness after long walks and 
giving way after running.  He reported pain was elicited by 
physical activity and relieved by rest and medication.  He 
reported that when he had pain he had to rest and could not 
walk for a period of time.  He indicated that his condition 
did not cause incapacitation.  He claimed he could not walk 
longer than five minutes due to his knee condition.  He also 
reported suffering from lumbar strain and osteoarthritis 
since 1993, and suffered from stiffness which limited his 
mobility.  He reported constant low back pain, oppressing in 
nature, and that the pain was elicited with physical activity 
and relieved by medication.  He could function with 
medication and reported that the condition did not cause 
incapacitation.  The examiner noted no functional impairment 
resulting from his lumbar condition.  

Further, in November 2006, the VA objective examination 
showed the Veteran had an abnormal gait with limping and that 
he required a cane for ambulation due to knee and back pain.  
Examination of the left knee showed weakness, tenderness, and 
guarding of movement, but no subluxation, locking, joint 
effusion, or crepitus.  Range of motion of the left knee was 
from 0 to 34 degrees, with pain at 10 degrees.  The examiner 
indicated that left knee joint function was additionally 
limited by the following after repetitive use: pain, fatigue, 
weakness, and lack of endurance.  The ligament stability 
testing of the left knee was within normal limits.  
Examination of the thoracolumbar spine revealed evidence of 
sharp radiating pain down the back on movement and muscle 
spasm.  There was no tenderness and no ankylosis of the 
thoracolumbar spine.  Range of thoracolumbar motion testing 
showed flexion was full, to 90 degrees, with pain at 40 
degrees, and extension was to 15 degrees, with pain at 15 
degrees.  Right and left lateral flexion were to 20 degrees 
and right and left rotation were to 15 degrees, with pain at 
the end ranges of motion.  The spine joint function was noted 
to be additionally limited by the following after repetitive 
use:  pain, fatigue, weakness, lack of endurance.  There was 
symmetry of spinal motion and normal curvatures of the spine.  
It was noted that the intervertebral disc syndrome did not 
cause bowel or bladder dysfunction.  The examiner noted that 
the Veteran's usual occupation was aircraft maintenance and 
the effect of the condition on his daily activity was limited 
by pain.  

Private x-rays dated in March 2007 showed a normal left knee.  

On VA examination in December 2007, the Veteran reported 
constant bilateral knee pain, with the left knee worsening, 
and he was unable to bear full weight on that knee.  He 
reported the pain was typically 10/10 in severity.  He had 
weakness in the left knee and stiffness in both knees, but 
the right knee tended to be worse.  He reported swelling in 
the knees at the end of the day, that his knees became 
fatigued easily, and that there was increased heat and 
redness of the knees.  His left knee frequently gave way and 
locked up with walking, causing him to stumble and fall.  He 
denied flare-ups of joint disease because the symptoms were 
constant.  He denied use of crutches, brace, cane or 
corrective shoes.  He denied any episodes of  recurrent 
subluxation.  He reported he was a corrections officer from 
1993 to 1998, but had to quit secondary to his knee giving 
away frequently.  He worked two jobs currently as delivery 
driver at a home health agency, and as an emergency medical 
technician (EMT).  He was unsure if he would be able to 
continue the latter job because he had difficulty kneeling 
and difficulty picking up patients.  He was limited in doing 
any kneeling, standing, or frequent bending of the knee.  He 
had constant back pain, located in the lower lumbar spine, 
without radiation.  He had muscle spasms and stiffness in the 
low back, and described the pain as sharp and stabbing.  He 
indicated that increased walking caused more pain.  He had 
flare-ups of low back pain, 15 to 20 times a month, for three 
to four hours each, precipitated by prolonged driving or 
walking, and alleviated by taking Advil and using a heating 
pad.  He reported that during a flare-up, he did not do his 
weekend job as an EMT.  He walked unaided, and could walk 
approximately a half mile before he had to stop.  He reported 
that every three to four times per month his knee gave way 
and he fell.  He denied that the low back interfered with his 
activities of daily living.  

Further, in December 2007, objective examination showed the 
Veteran's knees were normal in appearance, with no erythema, 
edema, increased warmth or effusion.  Range of motion was 
from 0 to 140 degrees with pain at 95 degrees.  He was able 
to fully extend the knee, and with repetition there was no 
change in function noted.  He had tenderness along both the 
medial and lateral joint lines bilaterally, and the knees 
were stable to varus and valgus.  Examination of the lumbar 
spine showed normal spinal curvature, and mild tenderness 
over the paravertebral muscles of the lumbar spine, with no 
spasms noted.  Forward flexion was to 90 degrees, with pain 
at 80 degrees.  Extension backwards was to 30 degrees without 
pain.  Right and left lateral flexion was to 30 degrees with 
pain at the end of the left lateral flexion, and right and 
left lateral rotation were to 30 degrees without pain.  With 
repetition of range of motion, there was no change in 
function noted.  Pain was evidenced by the Veteran's report, 
grimacing, and guarding of the spine.  There was normal motor 
strength, except of the quadriceps on the left, and no 
atrophy and good muscle tone.  The impressions included 
degenerative joint disease at L5-S1 with evidence of 
bilateral PARS defects and a grade I anterior listhesis of L5 
upon S1; and left patellofemoral syndrome with chondroplasty 
and meniscectomy.

On VA examination in August 2009, the Veteran reported daily 
left knee pain that was constant, dull, and aching, and was 
worsened by repetitive squatting, stair climbing, kneeling, 
and crawling.  He reported he was limited in his job as a 
first responder in driving ambulances and carrying patients.  
He was also unable to run due to knee pain, which affected 
his work.  He indicated that his knee condition did not 
affect his daily activities, and he denied flare-ups.  He 
reported having daily low back pain, which was dull and 
aching.  He denied incapacitating episodes, but indicated he 
had some flare-ups which occurred two to three times a month, 
usually after he had been repetitively lifting or bending on 
the job.  He used heat packs on the lower back during flare-
ups and the pain seemed to improve.  He took six Advil per 
day for back and knee pain.  His back pain had not caused any 
restrictions on his daily activities or in his workplace.  
Examination showed he had normal posture, and a limping gait 
on his right lower extremity.  He did not use or require any 
assistive devices.  It was noted that he was three weeks 
status post surgery on his right knee and was limping on that 
knee due to the surgery.  Examination showed a normal 
appearing left knee, and extension was full and flexion was 
to 130 degree, both without pain.  There was no limitation of 
motion with repetitive use and no joint effusion or 
ligamentous instability.  The knee joint was stable and no 
crepitation was palpable.  Examination showed a normal 
appearing lumbar spine, with no point tenderness or 
paraspinous spasm.  Forward flexion was to 45 degrees, 
extension was to 15 degrees, side tilt to the left and right 
was to 20 degrees, and rotation to the left and right was to 
25 degrees. All ranges of motion were without pain, and there 
was no additional limitation of motion with repetitive use.  
The diagnoses included patellofemoral syndrome and 
chondromalacia, left knee, status post meniscectomies, with 
x-rays showing mild to moderate degenerative joint disease; 
and lumbosacral spine degenerative disc disease.  

In April 2010, the Veteran testified that the December 2007 
VA examination was not adequate as it was conducted by a 
nurse practitioner, rather than an orthopedic specialist; and 
because even though VA treatment records were reviewed, the 
claims folder was not, and there was no mention of treatment 
records from Fort Sill or Sheppard AFB.  He testified that he 
experienced episodes of subluxation or laxity, where his knee 
came out of place and he fell, in June 2009 and in January 
2010.  He testified he had reinjured his right knee in 
January 2010, and that since then his right knee was more 
severe and had subluxation and looseness, which caused him to 
have falling episodes.  He testified that his right knee was 
worse than his left, and that his right knee had increased in 
severity since the July 2009 surgery.  He used knee braces 
for both knees.  He testified that a doctor from Fort Sill 
had indicated he was a candidate for total knee replacement 
of both knees.  He also testified that he did bedrest for his 
back, but that this was based on his own self evaluation and 
not a doctor's recommendations.  He testified he had 
increased limitation of motion of the back.  He claimed he no 
longer worked due to his knees and back.  He testified he had 
been a first responder for an ambulance service, but no 
longer did that because he feared he would put people in 
jeopardy.

III. Analysis

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 
4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 
after reiterating its holding in VAOPGCPREC 23-97 that pain 
as a factor must be considered in the evaluation of a joint 
disability with arthritis and that the provisions of 38 
C.F.R. § 4.59 are for consideration.

1. Increased Rating for Lumbosacral Strain with 
Osteoarthritic Changes

By January 2007 rating decision, the RO denied a rating in 
excess of 20 percent for lumbosacral strain with 
osteoarthritic changes, pursuant to Diagnostic Codes (DC) 
5237 and 5242.

Under the amendment to the Rating Schedule which became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain (DC 5237) and degenerative 
arthritis of the spine (DCC 5242).  The new regulations 
provide a 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.

The amended rating criteria provide that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (1).  In addition, the 
amended rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  Normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  Note (2).

The record reflects that the Veteran's service-connected 
lumbar disability encompasses degenerative disc disease which 
may be considered under DC 5243 intervertebral disc syndrome 
(preoperatively or postoperatively), which is rated under 
either the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, DC 5243 provides a 20 
percent rating for incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least two weeks 
but less than four weeks during the previous 12 months.  
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the previous 12 months warrant a 40 percent 
disability rating.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (1).

Upon review of the medical evidence, the Board finds that the 
preponderance of the competent evidence of record weighs 
against the assignment of a rating in excess of 20 percent 
for the Veteran's service-connected low back disability.  The 
objective evidence of record during the time period in 
question consists of VA examinations, VA treatment records, 
private treatment records, and the Veteran's testimony, and 
shows that he complained of low back pain, without radiation 
of pain; stiffness; functional limitations, with walking and 
other physical activity, due to low back pain; muscle spasms; 
and flare-ups.  Objective examinations showed limitation of 
motion that increased in severity, tenderness, one 
examination showing muscle spasms, and some functional 
impairment with repetitive use.  It was noted that he had no 
bowel or bladder impairment.  

At no time, however, did the findings of limitation of motion 
of the low back approximate ankylosis or forward flexion of 
30 degrees or less, or ankylosis, even when considering the 
pain at the end ranges of motion.  On the most recent 
examination in August 2009, although the Veteran had flexion 
to only 45 degrees, there was no pain on motion and no 
additional limitation of motion with repetitive use noted.  
Moreover, a review of the record shows that the Veteran's 
service-connected low back disorder has never, at any point 
during the period in question, been manifested by complaints 
or objective findings or functional impairment such that 
would warrant an rating in excess of 20 percent.  Rather, the 
clinical and reported findings during the time period in 
question more nearly approximated the criteria for a 20 
percent rating.  38 C.F.R. § 4.7.  Moreover, while the 
Veteran denied incapacitating episodes on VA examination in 
August 2009, he later testified he had to go on bedrest for 
his back, but indicated that this was based on his own self-
evaluation and not prescribed by a doctor.  Thus, there has 
been no allegation or notation that he required bed rest 
prescribed by a physician and treatment by a physician.  
Thus, the criteria for a 40 percent rating for the Veteran's 
service-connected low back disability have not been met under 
any of the aforementioned applicable rating criteria.

The Board has also considered the complaints of low back 
pain, flare-ups, limits on activities, fatigability, and 
stiffness, and potential additional limitation of functioning 
resulting therefrom.  However, there is insufficient 
objective evidence (shown on either VA examinations or 
treatment records) to conclude that the Veteran's back pain 
and other problems have been associated with such additional 
functional limitation as to warrant increased compensation 
pursuant to provisions of 38 C.F.R. § 4.45 or the holding in 
DeLuca v. Brown, supra.  While the VA examiner in November 
2006 noted that spine joint function was additionally limited 
by pain, fatigue, weakness, and lack of endurance after 
repetitive use, subsequent VA examiners in December 2007 and 
August 2009 specifically found no additional limitations or 
change in function with repetitive use.

The Board has also considered whether a separate rating is 
required for any neurological component of the Veteran's 
lumbar spine disability, under 38 C.F.R. § 4.71a, General 
Rating Formula, Note (1), but finds that the Veteran has 
complained on one occasion of having radiating pain down the 
back with movement and having spasms.  While the clinical 
evidence shows one finding of spasms and point tenderness and 
that he has degenerative disc disease of the lumbar spine, 
there has been no report of or finding of any bowel or 
bladder problems, muscle atrophy, sensory loss, etc., that 
would warrant a separate compensable rating for any 
neurological manifestations of the service-connected low back 
disability.  

In summary, therefore, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for a rating 
in excess of 20 percent for the orthopedic and neurological 
manifestations of his service-connected low back disability 
at any time during the appeal period.  Hart v. Mansfield, 
supra.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

2. Increased Rating for Left Patellofemoral Syndrome,
with Chondroplasty and Meniscectomies

The Veteran has contended that his service-connected left 
knee disability is more severe than rated.  In this case, 
during the course of the appeal period, the evidence of 
record has shown a change in the severity of left knee 
symptoms, which has resulted in the assignment of staged 
ratings.  Hart v. Mansfield, supra.  Additionally, the 
Veteran underwent left knee surgery in December 2006, which 
resulted in the assignment of a 100 percent temporary total 
rating (TTR) for his service-connected left knee disability, 
from December 27, 2006 through February 28, 2007, based on 
surgery performed.  Thus, taking into account the staged 
ratings and temporary total rating assigned, the Veteran 
essentially contends he is entitled to a rating in excess of 
20 percent from October 27, 2006 through December 26, 2006; a 
rating in excess of 20 percent from March 1, 2007 through 
August 17, 2009; and a rating in excess of 10 percent from 
August 18, 2009.  The Board will consider each of the three 
distinct time periods herein.  

The Board initially notes that by January 2007 rating 
decision, the RO denied a rating in excess of 20 percent for 
left patellofemoral syndrome, pursuant to DC 5260.  By 
September 2007 rating decision, the RO granted a 20 percent 
rating for left patellofemoral syndrome, with chondroplasty 
and meniscectomies, effective from October 27, 2006, pursuant 
to DC 5260.

DC 5260 provides for a 10 percent rating where there is 
limitation of knee flexion to 45 degrees.  A 20 percent is 
warranted for limitation of knee flexion to 30 degrees.  A 
maximum 30 percent rating is warranted if flexion is limited 
to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261 provides the criteria for limitation of extension of 
the leg.  A 10 percent is assigned for limitation of 
extension to 10 degrees; and 20 percent is warranted for 
limitation of extension to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

With regard to range of motion, 38 C.F.R. § 4.71, Plate II, 
reflects that normal range of motion of a knee is from 0 
degrees of extension to 140 degrees of flexion.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.  

VA's General Counsel has held that knee arthritis and 
instability may be rated separately under DCs 5003 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  Further, the General Counsel has held that 
separate ratings under DC 5260 (limitation of leg flexion) 
and DC 5261 (limitation of leg extension), may be assigned 
for disability of the same joint.  VAOGCPREC 9-2004.

a.	Rating in Excess of 20 Percent 
from October 27, 2006 through December 26, 2006

Based upon review of the evidence, the Board finds that in 
giving the Veteran the benefit of the doubt, that a 30 
percent rating is warranted for his service-connected left 
knee disability for the period from October 27, 2006 through 
December 26, 2006.  In that regard the Board notes that 
review of the November 2006 VA examination report from that 
period shows that the Veteran's left knee range of motion was 
from 0 to 34 degrees only, with pain at 10 degrees, and that 
left knee joint function was additionally limited by pain, 
fatigue, weakness, and lack of endurance after repetitive 
use.  The Board acknowledges that the range of motion 
findings for the Veteran's left knee have subsequently 
varied; however, prior to his left knee surgery on December 
27, 2006, it appears that his left knee range of motion was 
severely limited.  Moreover, considering his functional 
limitations due to pain, and giving the Veteran the benefit 
of the doubt, it is the Board's judgment that the competent 
medical evidence supports the assignment of a 30 percent 
rating for the period from October 27, 2006 through December 
26, 2006.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, supra.  As to whether a rating 
in excess of 30 percent would be warranted, the Board notes 
that 30 percent is the maximum rating under DC 5260, and for 
a separate, compensable rating to be assigned under 
Diagnostic Code 5261, extension would need to be limited to 
10 degrees, which was not shown by the evidence of record 
during that time period.  Additionally, although the Veteran 
reported having giving away of his knee after running, 
examination showed no subluxation or locking and ligament 
stability testing was within normal limits.  Thus, a separate 
rating under DC 5257 would not be warranted for the period 
from October 27, 2006 through December 26, 2006.  

b.	Rating in Excess of 20 Percent 
from March 1, 2007 through August 17, 2009

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that a 
rating in excess of 20 percent is warranted for the service-
connected left knee disability at any time from March 1, 2007 
through August 17, 2009.  

Review of the VA examination report from December 2007 and 
the various treatment records shows that during the pertinent 
period the Veteran had basically full range of motion of his 
post-surgical left knee, but with pain at 95 degrees.  He was 
able to fully extend the knee, and even with repetition there 
was no change in function noted.  Thus, there is no evidence 
of limitation of left knee motion that would even reach a 
compensable level under Diagnostic Code 5260 and/or 
Diagnostic Code 5261.  The Board concludes, therefore, that 
these diagnostic codes do not provide a basis for a rating in 
excess of 20 percent for limitation of motion of the left 
knee. Moreover, separate evaluations for limited flexion and 
extension of the right knee under Diagnostic Code 5260 and/or 
Diagnostic Code 5261 are not warranted here as prescribed by 
VAOPGCPREC 9-2004.

The Board has also considered whether any alternative 
diagnostic codes would allow for an rating in excess of 20 
percent for the service-connected left knee disability.  In 
that regard, the Veteran has never been diagnosed with 
ankylosis of the knee, nor has he complained of an inability 
to move his knee.  Therefore, DC 5256 is not for application.  
Likewise, he has never been diagnosed with nonunion or 
malunion of the tibia and fibula; therefore, DC 5262 does not 
apply.  Also, there has been no finding of dislocated 
semilunar cartilage, and no episodes of locking or findings 
of effusions of the knees; therefore DC 5258 does not apply.

With regard to Diagnostic Code 5257, the Board concludes that 
the competent evidence of record does not support a separate 
compensable rating for the left knee under DC 5257, based on 
slight recurrent subluxation or lateral instability.  In that 
regard, the Board notes that on VA examination in 2007, he 
reported that his left knee gave way frequently and locked up 
with walking, causing him to stumble and fall; however, he 
denied episodes of recurrent subluxation.  He denied using a 
brace, and his knees were stable to varus and valgus testing.  
Thus, though he reported his knee gave way, objective 
examination during this period showed his left knee was 
stable.  Thus, the Board concludes that the competent 
evidence of record does not approximate a finding of slight 
subluxation or slight instability, as required for the 
assignment of a separate 10 percent evaluation under 
Diagnostic Code 5257.

The Board has also considered whether any of the DeLuca 
factors or 38 C.F.R. § 4.40 or 4.45 have caused additional 
limitation so as to warrant any higher ratings.  In this 
case, however, there has been no indication that there was 
additional limitation of motion of the left knee based on 
pain, fatigue, weakness, incoordination, or repetitive 
motion.  Although the Veteran complained of worsening left 
knee pain that affected his activities and work, including 
flare-ups, and he was shown to have pain on range of motion, 
with repetition there was no change of function noted and he 
had no atrophy and good muscle tone.  Moreover, the Board 
notes that in assigning the 20 percent rating for the period 
from March 1, 2007 through August 17, 2009, it appears that 
the DeLuca factors and 38 C.F.R. § 4.40 and 4.45 have already 
been considered.  Thus, the overall objective evidence fails 
to show that pain resulted in additional functional 
limitation such as to enable a finding that the Veteran's 
disability picture more nearly approximates a 30 percent 
rating under Diagnostic Code 5260 or a separate, compensable 
rating under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

In sum, the preponderance of the evidence does not show that 
the criteria for a 30 percent rating for left patellofemoral 
syndrome with chondroplasty and meniscectomies, for the 
period from March 1, 2007 through August 17, 2009, have been 
met at any time during that period.  Hart, supra.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

c.	Rating in Excess of 10 Percent 
from August 18, 2009

The record reflects that by October 2009 rating decision, the 
RO reduced the evaluation assigned for the Veteran's left 
patellofemoral syndrome, with chondroplasty and 
meniscectomies, to 10 percent, effective from August 18, 2009 
(the date of the VA examination).  The RO noted that the 
reduction did not cause a change in the Veteran's overall 
combined percentage rating of 80 percent.  In that regard, 
the Board notes that the specific procedural safeguards set 
forth in 38 C.F.R. § 3.105(e) governing rating reductions are 
not applicable in this claim, as the lower evaluation did not 
result in a reduction of compensation payments.

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that a 
rating in excess of 10 percent is warranted for the service-
connected left knee disability at any time from August 18, 
2009.  

Review of the August 2009 VA examination shows that although 
the Veteran's left knee had full extension and flexion was 
nearly full - to 130 degrees, and range of motion of the left 
knee was done without pain.  Thus, there is no evidence of 
limitation of knee motion that would even reach a compensable 
level under Diagnostic Code 5260 and/or Diagnostic Code 5261.  
The Board concludes, therefore, that these diagnostic codes 
do not provide a basis for a rating in excess of 10 percent 
for limitation of motion of the left knee. 

The Board has also considered whether any alternative 
diagnostic codes would allow for an rating in excess of 10 
percent for the left knee, but finds no evidence of 
ankylosis, nonunion or malunion of the tibia and fibula, or 
finding of dislocated semilunar cartilage, with episodes of 
locking or findings of effusions of the knee.  38 C.F.R. 
§ 4.71a, DCs 5256, 5262, 5258. 

With regard to Diagnostic Code 5257, the Board concludes that 
the competent evidence of record does not support a separate 
compensable rating for the left knee under Diagnostic Code 
5257, based on slight recurrent subluxation or lateral 
instability.  In that regard, the Board notes that on VA 
examination in 2009, there was no ligamentous instability and 
the knee joint was stable.  Although he testified in April 
2010 that his knees were giving away, he clarified that this 
primarily referred to his right knee.  Thus, though the 
Veteran has recently testified his left knee gives away, 
objective examination has shown the left knee is stable.  
Thus, the Board concludes that the competent evidence of 
record does not approximate a finding of slight subluxation 
or slight instability, as required for the assignment of a 
separate 10 percent evaluation under Diagnostic Code 5257.

The Board has also considered whether any of the DeLuca 
factors or 38 C.F.R. § 4.40 or 4.45 have caused additional 
limitation so as to warrant any higher ratings.  In this 
case, however, there has been no indication that there was 
additional limitation of motion of the left knee based on 
pain, and no limitation of motion with repetitive use.  
Although the Veteran complained of daily left knee pain that 
affected his work, he denied any effect on his daily 
activities and denied flare-ups. Thus, the overall evidence 
fails to show that left knee pain resulted in additional 
functional limitation such as to enable a finding that the 
Veteran's disability picture more nearly approximates a 20 
percent rating under DCs 5260 or 5261.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.

In sum, the Board finds that, based on the preponderance of 
the evidence, the criteria for a 10 percent rating for left 
knee patellofemoral syndrome, with chondroplasty and 
meniscectomies, have not been met at any time from August 18, 
2009.  Hart, supra.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for a rating in excess of 10 percent for 
the service-connected left knee disability, from August 18, 
2009, must be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A schedular rating in excess of 20 percent for lumbosacral 
strain with osteoarthritic changes is denied. 

A 30 percent schedular rating for left patellofemoral 
syndrome, with chondroplasty and meniscectomies, from October 
27, 2006 to December 26, 2006, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 

A schedular rating in excess of 20 percent for left 
patellofemoral syndrome, with chondroplasty and 
meniscectomies, from March 1, 2007 to August 17, 2009, is 
denied.

A schedular rating in excess of 10 percent for left 
patellofemoral syndrome, with chondroplasty and 
meniscectomies, from August 18, 2009, is denied.  


REMAND

The Veteran contends he should be entitled to an increased 
rating for his service-connected right knee disability, and 
specifically claims that his right knee disability has 
increased in severity since the last VA examination (in 
December 2007) and his most recent right knee surgery (in 
July 2009).  He also claims he should be entitled to 
extraschedular evaluations for his service-connected back and 
bilateral knee disabilities, pursuant to 3.321(b)(1).  
Finally, he claims he is unable to work due to his service-
connected disabilities.  

With regard to the Veteran's service-connected right knee 
disability, the Veteran testified in April 2010, that he 
experienced episodes of subluxation or laxity, where his 
right knee came out of place and he fell, in June 2009 and in 
January 2010.  He testified that his right knee had increased 
in severity since the July 2009 surgery, and that he had 
reinjured his right knee in January 2010, and that since then 
his right knee was more severe.  He testified he wore a knee 
brace.  

VA treatment records show that in June 2009 the Veteran 
underwent a right knee x-ray which showed osteoarthritis, and 
an MRI which showed tears of the bilateral posterior horns of 
the menisci; tricompartmental osteoarthritis with 
chondromalacia; likely contusion or chronic stress change 
involving the anterior aspect of the medial tibial plateau, 
with no evidence of microfracture; and small joint effusion 
and Baker's cyst.  A July 2009 private operative report from 
Great Plains Ambulatory Surgery Center showed that the 
Veteran underwent right knee arthroscopic partial medial and 
lateral meniscectomy and right knee arthroscopic 
chondroplasty to all three compartments.

The record reflects that the Veteran underwent a VA 
examination in August 2009 to assess the current severity of 
his low back and left knee disabilities only.  At that time, 
his right knee was recovering from surgery one month prior.  

To ensure that the record reflects the current severity of 
the right knee disability under consideration, the Board 
finds that a contemporaneous examination, with findings 
responsive to the applicable rating criteria, is needed to 
properly evaluate the Veteran's service-connected right knee 
disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board also notes that any increase in the rating assigned 
for the service-connected disability on appeal could well 
impact the TDIU claim on appeal (see 38 C.F.R. § 4.16(a)).  
Thus, the claim for a TDIU rating is inextricably intertwined 
with the claim for increase, and therefore, the claim for a 
TDIU rating is also herein remanded, for this reason and 
reasons explained below.  Parker v. Brown, 7 Vet. App. 116 
(1994); 

The Board also notes that section 3.321(b)(1) of 38 C.F.R. 
provides for an extraschedular evaluation in the exceptional 
case where the schedular evaluations are found to be 
inadequate.  The governing norm is these cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  At the April 2010 hearing, 
the Veteran's representative specifically requested 
extraschedular consideration.  In the present case, it does 
not appear that the RO has yet considered whether further 
action should be taken in accordance with 38 C.F.R. § 
3.321(b)(1) to award an extraschedular evaluation for the 
Veteran's service-connected back or knee disabilities, but 
this should be done.

With regard to the Veteran's TDIU rating claim, the Board 
observes that the RO has not developed or adjudicated this 
issue, as recently raised by the Veteran at his 
videoconference hearing in April 2010.  (The record reflects, 
however, that the RO previously denied a TDIU in rating 
decisions dated in August 2007 and April 2009.)  As noted 
above, the Court has held that a request for a TDIU is not a 
separate "claim" for benefits, but rather, can be part of a 
claim for increased compensation.  Rice v. Shinseki, supra, 
at 453-54.  In the present case, the Veteran has reasonably 
contended in his testimony in April 2010 that he is no longer 
able to work due to his service-connected back and knee 
disabilities.  In this regard, the Board notes that the 
appellant's VA outpatient treatment records reflect his 
reports that he was unable to work due to his disabilities.  
Therefore, the Board finds the record has reasonably raised 
the issue of entitlement to a TDIU as an element of the 
increased rating claims for the lumbosacral and bilateral 
knee disabilities.  Since entitlement to a TDIU is part of 
the Veteran's increased rating claims, the proper remedy here 
is for the Board to remand, rather than refer, the TDIU issue 
to the agency of original jurisdiction for proper development 
and adjudication.

Accordingly, the case is REMANDED for the following action:
1.  Copies of updated treatment records 
should be obtained and added to the claims 
folder.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and current severity of his 
service-connected right knee disability.  
The claims folder should be made available 
to the examiner for review in connection 
with the examination and the examiner is 
requested to note such review was 
accomplished.  All indicated tests and 
studies should be performed, including 
range of motion measurements and specific 
notation of the point at which, if any, 
motion is painful.  All symptoms and 
manifestations should be enumerated, to 
specifically include any limitation of 
motion or instability of the service-
connected right knee disability.  An 
opinion should be provided regarding 
whether the veteran's right knee pain 
significantly limits functional ability 
during flare-ups or with extended use.  
The examiner also should indicate whether 
the affected joint exhibits weakened 
movement, excess fatigability, or 
incoordination which could be attributed 
to the service-connected disability.  If 
any requested opinions cannot be made 
without resort to mere speculation, the 
examiner should so state.

A medical opinion regarding the degree to 
which the Veteran's back and right and 
left knees impact on his employability 
(with detailed explanation of rationale) 
is necessary.  In that regard, the 
examiner should elicit from the Veteran 
his complete employment history, 
specifically comment on the types of 
employment that would be precluded by the 
effects of his back and knees, and opine 
whether his service-connected back and 
knees render the Veteran incapable of 
participating in any gainful employment 
consistent with his education and work 
experience.  The examiner must explain the 
rationale for all opinions given.  If any 
requested opinions cannot be made without 
resort to mere speculation, the examiner 
should so state and explain why.

3.  Consider the Veteran's request for 
extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
regarding his claims for increased ratings 
for his service-connected lumbosacral 
strain with osteoarthritic changes; left 
patellofemoral syndrome, with 
chondroplasty and meniscectomies; and 
right patellofemoral syndrome

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the expanded 
record.  If any benefit sought on appeal 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


